ON PETITION TO REHEAR
The defendant Mr. Jesse Orion Prince filed herein a petition to rehear, or alternatively, a motion to appeal in forma pauperis from this Court’s order herein of July 25, 1978.2
The petition to rehear hereby is
DENIED.
The motion to appeal in forma pauperis hereby is DENIED for not being in compliance with Rule 24(a), Federal Rules of Appellate Procedure.
ON FURTHER MOTION TO REHEAR
The motion herein of September 14, 1978 of the defendant Mr. Prince to be allowed to appeal from this Court’s order herein of July 25, 1978 in forma pauperis hereby is again DENIED for not being in compliance with Rule 24(a), Federal Rules of Appellate Procedure.3

. The document filed by the defendant was more in the nature of a threat to the undersigned judge than a legal pleading.


. " * * * a party to an action in a district court who desires to proceed on appeal in for-ma pauperis shall file in the district court a motion for leave so to proceed, together with an affidavit showing, in the detail prescribed by Form 4 of the Appendix of Forms, his inability to pay fees and costs or to give security therefor, his belief that he is entitled to redress, and a statement of the issues which he intends to present on appeal. * * * ” Rule 24(a), Federal Rules of Appellate Procedure.